Citation Nr: 9906683
Decision Date: 03/12/99	Archive Date: 06/24/99

DOCKET NO. 97-29 134A                            DATE MAR 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to a compensable original disability evaluation.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The appellant had active duty for training from July 24 to November
14, 1975.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of July 1997, from the New Orleans,
Louisiana, regional office (RO) of the Department of Veterans
Affairs (VA) which implemented the Board's grant of service
connection for hemorrhoids and assigned a noncompensable original
rating evaluation.

A statement was received from the appellant in February 1998 with
evidence of emergency room treatment on February 3, 1998, and an
appointment scheduled for February 5th at Louisiana State
University Medical Center.  Evidence showing recent treatment for
hemorrhoids is viewed as an informal claim for an increased rating
and is referred to the RO for appropriate development.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained by the agency of original
jurisdiction.

2. Clinical findings at the June 1997 VA medical examination show
no bleeding on the examining finger or visible in the rectal
perianal area.  There was a prolapsed hemorrhoid of less than 1 cm
in diameter and a palpable internal hemorrhoid.  The sphincter was
described as adequate.  Clinical findings did not show bleeding or
anemia.

CONCLUSION OF LAW

The schedular criteria for a compensable original disability
evaluation for hemorrhoids are not met. 38 U.S.C.A.  1155, 5107
(West 1991)-, 38 C.F.R. Part 4,  4.114, Diagnostic Code 7336
(1998).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is appealing the original assignment of a rating for
hemorrhoids.  As the claim for service connection was well-
grounded, the Board concedes that the appeal of the initial
assignment of a rating for service-connected hemorrhoids is well-
grounded.  Furthermore, the appellant has not indicated that any
probative evidence not already associated with the claims folder is
available; therefore the duty to assist him has been satisfied. 38
U.S.C.A. 5107(a) (West 1991).

Service connection for hemorrhoids was granted by the Board in a
decision in April 1997.  The evidence considered included service
medical records and report of hospitalization for a
hemorrhoidectomy in 198 1. The RO implemented this decision in a
rating action in July 1997 that granted service connection for
hemorrhoids and assigned an initial noncompensable rating
evaluation.  The RO also determined that consideration of an extra-
schedular evaluation was not in order.  The appellant disagreed
with the original noncompensable rating evaluation and initiated
this appeal.

The appellant was afforded a VA Compensation and Pension (C&P)
medical examination in June 1997.  The appellant provided a medical
history of having some medical treatment, including operations, for
his hemorrhoids many years ago. He described experiencing
hemorrhoids that come out, are tender, hurt and bleed. He reported
having bleeding with defecation and occasionally at other times. He
also has soiling if he doesn't go to the bathroom right away.  He
used over the counter medications several times a day.  He related
that he could not work or hold down a job because of the
hemorrhoids.  The examiner noted "[In spite of the fact that the
[appellant] has had the difficulty which he stresses is very, very
severe, he has not sought any medical attention for his hemorrhoids
for many years apparently." The clinical findings were that no
bleeding was demonstrated during the physical examination and no
evidence of soiling.  The physical examination revealed a well
developed sphincter and adequate sphincter tone.  The appellant
denied diarrhea but noted that he had no bowel control once he had
the urge.  There was no evidence of dehydration, malnutrition, and
he was not clinically anemic. Although the appellant stated that he
had leakage, the examiner noted that the 

3 -

sphincter was adequate to prevent fecal leakage.  The appellant
indicated that he
had difficulty daily.  The appellant also stated that he had
extreme pain during the
digital rectal examination.

The examiner diagnosed hemorrhoids and wrote:

Examination revealed on (sic) prolapsed hemorrhoid of less than
1 cm in diameter at 5 o'clock.  There is a palpable internal
hemorrhoid at approximately 2 o'clock.  Sphincter is entirely
adequate.  There is no bleeding on the examining finger or
visible in the rectal perianal area.  There are no masses in the
rectal vault.

Analysis

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities.  Separate rating codes identify the various
disabilities. 38 U.S.C.A.  1155 (West 1991); 38 C.F.R. Part 4 (199
8).

An evaluation of the level of disability present also includes
consideration of the functional impairment of the appellant's
ability to engage in ordinary activities, including employment. 38
C.F.R.  4.10 (1998).  Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating; otherwise, the lower rating will
be assigned. 38 C.F.R.  4.7 (1998).

When, after consideration of all procurable and assembled data, a
reasonable doubt arises regarding the degree of disability, such
doubt will be resolved in favor of the claimant.  By reasonable
doubt is meant one which exists because of an approximate balance
of positive and negative evidence which does not satisfactorily
prove or disprove the claim.  It is a substantial doubt and one
within the range of probability as distinguished from pure
speculation or remote possibility. 38 U.S.C.A.  5107(b) (West
1991); 38 C.F.R.  3.102 (1998).

4 -

A noncompensable evaluation is warranted for mild or moderate
external or internal hemorrhoids.  A 10 percent evaluation is
warranted for large or thrombotic, irreducible, external or
internal hemorrhoids with excessive redundant tissue evidencing
frequent recurrences.  A 20 percent evaluation requires hemorrhoids
with persistent bleeding and secondary anemia or with fissures. 3
8 C.F.R.  4.114, Diagnostic Code 7336 (1998).

The Board has considered the evidence noting that the appellant has
disagreed with the assignment of an initial rating for hemorrhoids
following an initial award of service connection for that
disability.  See Fenderson v. West, No. 96-947 (U.S. Vet.  App. 
Jan. 20, 1999).  The evidence of record from the time of the
appellant's application in January 1994 for service connection for
hemorrhoids, many years after completion of the period of active
duty for training on which this claim is based, includes medical
evidence only of the report of the June 1997 C&P examination.  At
the examination it was noted that the appellant had not sought
medical treatment for many years.

Based on the foregoing evidence, we conclude that the initial
assignment of a noncompensable disability rating is appropriate. 
The clinical evidence showed a prolapsed hemorrhoid of less than 1
cm in diameter and an internal hemorrhoid. There was no clinical
evidence of bleeding or anemia.  The findings did not show large,
thrombotic, irreducible hemorrhoids with excessive redundant tissue
evidencing frequent recurrences.  In accordance with Diagnostic
Code 7336, we conclude that the initial assignment of a
noncompensable disability rating is appropriate for the
symptomatology and impairment of function shown.  There is no doubt
to be resolved and the assignment of a compensable initial rating
is not warranted.

The RO considered and denied an extraschedular evaluation.  In
Bagwell v. Brown, 9 Vet.  App. 337 (1996), the Court clarified that
it did not read 38 C.F.R.  3.321(b)(1) as precluding the Board
from affirming an RO conclusion that a claim does not meet the
criteria for submission pursuant to or from reaching such a
conclusion on its own.  In this case, the RO determined that the
appellant's claim 

5 -

did not meet the criteria for submission.  Consequently, the Board
will consider whether this case warrants the assignment of an
extraschedular rating.

The appellant has claimed that he could not work or hold down a job
because of the hemorrhoids.  His noncompensable evaluation reflects
consideration that there is no degree of loss of earning capacity
due to his service-connected disability. Additionally, the record
does not show that the appellant's hemorrhoids alone are productive
of marked impairment of employment, such as to render application
of the regular schedular standards impracticable.  The evidence
does not show that there is an exceptional or unusual disability
picture present from hemorrhoids with such related factors as
marked interference with employment or frequent periods of
hospitalization.  No periods of hospitalization since 1981 are
shown.  In view of the foregoing, there is no basis for
consideration of a higher rating on the basis of extraschedular
criteria.  Accordingly, the preponderance of the evidence is
against the claim for a compensable original disability rating for
hemorrhoids.

ORDER

A compensable original rating disability evaluation is denied.

JACK W. BLASINGAME
Member, Board of Veterans' Appeals

6 -

